Citation Nr: 1119931	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis, on a schedular and extraschedular basis.

2.  Entitlement to an initial compensable rating for service-connected right mallet toes, on a schedular and extraschedular basis.

3.  Entitlement to an initial rating higher than 10 percent for service-connected irritable bowel syndrome, prior to July 27, 2009, on a schedular and extraschedular basis.

4.  Entitlement to a rating higher than 30 percent for service-connected irritable bowel syndrome, from July 27, 2009, on a schedular and extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & R.A.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to February 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran now resides in Iowa, so the matter is now handled by the RO in Des Moines, Iowa.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2007 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2008, the Board remanded these claims for additional development.  

In an April 2010 rating decision, the RO granted an increased evaluation of 30 percent for irritable bowel syndrome, effective July 2009.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, she is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial rating higher than 10 percent for service-connected right hallux valgus with degenerative joint disease, bursitis and exostosis, on an extraschedular basis, entitlement to an initial compensable rating for service-connected right mallet toes, on an extraschedular basis, entitlement to an initial rating higher than 10 percent for service-connected irritable bowel syndrome, prior to July 27, 2009, on an extraschedular basis, entitlement to a rating higher than 30 percent for service-connected irritable bowel syndrome, from July 27, 2009, on an extraschedular basis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, there has been some confusion regarding the location of the Veteran's Claims folder.  Prior to the issuance of this decision, the Board has had possession of the Veteran's complete VA claims folder which consists of three volumes. 


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular evaluation for right hallux valgus with degenerative joint disease, bursitis, and exostosis.      

2.  The Veteran's service-connected right mallet toes are not manifested by all hammer toes, unilateral without claw foot.

3.  The Veteran's irritable bowel syndrome, prior to July 27, 2009, was manifested by severe diarrhea or alternative diarrhea and constipation, with more or less constant abdominal distress.

4.  The Veteran is receiving the maximum schedular evaluation for irritable bowel syndrome, from July 27, 2009.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial disability evaluation higher than 10 percent for right hallux valgus with degenerative joint disease, bursitis, and exostosis.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, Diagnostic Code 5280 (2010).

2.  The criteria for an initial compensable rating for service-connected right mallet toes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.73, Diagnostic Code 5282 (2010).  

3.  The criteria for an initial rating of 30 percent, but no higher, for the Veteran's service-connected irritable bowel syndrome, prior to July 27, 2009, are met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.114, Diagnostic Code 7319 (2010).

4.  There is no legal basis for the assignment of a disability evaluation higher than 30 percent for irritable bowel syndrome, from July 27, 2009.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.114, Diagnostic Code 7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist her with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  The Veteran's claims for increased ratings arise from her disagreement with the initial evaluations following the grants of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, VA outpatient medical records, and private treatment records with the claims folder.  Additionally, the Veteran was afforded VA examinations pertinent to the issues on appeal.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Rating Higher Than 10 Percent for Service-Connected Right Hallux Valgus with Degenerative Arthritis

Service connection for right hallux valgus was established by an April 2005 rating decision, at which time a 10 percent rating was assigned, effective March 2005.  In an April 2010 rating decision, the Veteran was granted service connection for degenerative joint disease, bursitis, and exostosis of the right foot, evaluated as part of the service-connected right hallux valgus.  The Veteran asserts her disability is more severe than what is represented by a 10 percent rating.

The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5280, for hallux valgus, unilateral.  This is the highest rating available for hallux valgus.  

The Veteran was afforded a VA examination in November 2004.  There was tenderness of the foot across the metatarsophalangeal joints and the foot was flat.  Posture and gait were normal.  X-rays from September 2003 showed mild hallux valgus deformities of the great toe.  It was noted that the Veteran underwent right foot surgery in April 2001.  The Veteran indicated that she still experienced pain in the forefoot which was worse with cold weather and after she has been on her feet too long.  She also reported prolonged standing and weight bearing caused pain.  It was noted that over-the-counter inserts in her shoes helped significantly.  She was diagnosed with hallux valgus, right foot, surgically treated.

The Veteran was afforded a VA examination in October 2006.  The Veteran reported chronic problems in her right foot, including stiffness and pain.  Examination revealed a mild right bunion with a right hallux slightly abducted.  There was limited motion at the first right metatarsal phalangeal joint, causing limited function of the joint.  On repetitive use, the Veteran had increased pain.  The Veteran was diagnosed with status post right foot surgery with paresthesia/neuralgia, mild right bunion with degenerative joint disease at the first right metatarsal phalangeal joint, and status post partial bone excision of the second and third right proximal interphalangeal joints.

The Veteran was afforded a VA examination in February 2010.  It was noted that bunions had returned on the right foot and the Veteran was able to stand more than one hour but less than three hours and she had orthotic inserts.  Examination revealed return of the bunion at the lateral aspect of the first metatarsophalangeal distal joint with moderate angulation and evident pressure points forming in between the first and second toes.

VA outpatient records and private treatment records indicate the Veteran has continually sought treatment for right foot pain and chronic symptoms.  

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a Veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum schedular rating allowed for hallux valgus under the applicable schedule of ratings for the foot is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280.  As such, a higher schedular rating cannot be granted.

Additional Diagnostic Codes have also been considered; however, the Board finds that because the Veteran is diagnosed with hallux valgus, the appropriate rating code is 5280, for hallux valgus.  The Board has also considered Diagnostic Code 5019 for bursitis and 5015 for new growth of bones (for the Veteran's exostosis); however, these conditions are all to be rated on limitation of motion of affected parts as arthritis, degenerative.  Similarly, degenerative arthritis is to be rated based on the limitation of motion under the appropriate diagnostic code.  None of the alternative diagnostic codes provides a basis to increase the Veteran's rating.  Furthermore, the Board notes that the Veteran is already service-connected for neuralgia, dorsum right foot, and metatarsalgia of the right first metatarsal and a discussion of the symptoms associated with that disability need not be discussed here.  .

The Veteran testified in December 2007 that she experiences constant pain in her foot and has trouble wearing shoes.  See December 2007 BVA Hearing Transcript.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, as noted previously, the Veteran's service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis has been assigned the maximum schedular rating available for this disability.  As there is no legal basis upon which to award an increased schedular evaluation, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

Extraschedular consideration is discussed in the REMAND below.

B.  Entitlement to an Initial Compensable Rating for Service-Connected Right Mallet Toes

Service connection for right mallet toes, for the second and third toes of the right foot, was established by an April 2005 rating decision, at which time a noncompensable rating was assigned, effective March 2005.  The Veteran asserts her disability is more severe than what is represented by a noncompensable rating.

The Veteran is currently rated noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5282, for hammertoes of the second and third toes.  A rating of 10 percent is warranted when all toes are hammertoes, unilateral without claw foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.

The Veteran was afforded a VA examination in November 2004.  Her surgery in service was noted, and the Veteran reported pain in the forefoot with walking, standing, and weight bearing.  The Veteran was diagnosed with mallet toes, right foot, surgically treated, with persistent pain at the surgical site.

The Veteran was afforded a VA examination in October 2006.  The Veteran noted stiffness and pain and complained that the third right toe sat on top of the fourth right toe and there was a large space between the second and third right toes.  She complained that her toes were not straight like they were prior to surgery.  Examination revealed discomfort at the second and third right toes and there was edema at the dorsal aspect of the second and third right metatarsal phalangeal joint.  There was splaying of the second and third right digits at the metatarsal phalangeal joints and the third right digit overlapped the fourth right digit.  She was diagnosed with status post partial bone excision of the second and third right proximal interphalangeal joints with displacement at the proximal interphalangeal joints of the second and third right digits with palpable exostosis at the second and third right proximal interphalangeal joints and splaying of the second and third right digits at the metatarsal phalangeal joints.

The Veteran was afforded a VA examination in February 2010.  It was noted that after the first surgery for her mallet toes, the toes healed more deformed and were not straight.  There was scar tissue and bone protruding at the base of the toes and the toes were bent with the third toe lying over the fourth toe.  She complained that she was unable to move her toes and she stated she has problems with the fourth digit on her right foot due to the pressure from the third toe.  Examination revealed active and passive motion of the toes caused increased pain deep into the forefoot and mid foot, especially at the areas of the first, second, third and more recently the fourth metatarsal phalangeal joint.  There was no claw foot.  She was diagnosed with right second and third digit mallet toes, severe, status post surgical correction of the third toe, with post surgical deformity and worsening with toe gaping, shift of pressure areas, causing metatarsalgia and peripheral neuropathy.

The Board notes that the Veteran is already service-connected for neuralgia, dorsum right foot, and metatarsalgia of the right first metatarsal, and a discussion of the symptoms associated with that disability need not be discussed here.  .

The evidence of record indicates the Veteran has continually sought treatment for her chronic foot problems.  Additionally, the Board has considered the Veteran's statements regarding the severity of her disability.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's contentions that she has pain, stiffness, and difficulty walking are credible.  See December 2007 BVA Hearing Transcript.  However, the Board finds the most persuasive and probative evidence of record to be that of the objective treatment records and examinations, and that evidence is unfavorable to a claim for an increased rating as there is no evidence the Veteran suffers from having all mallet toes on her right foot.

The Board has considered the possibility of a higher evaluation under a different rating code, but there is no other rating code that is more appropriate for evaluation of the Veteran's disability.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Extraschedular consideration is discussed in the REMAND below.

C.  Entitlement to an Initial Rating Higher than 10 Percent for Service-Connected Irritable Bowel Syndrome, Prior to July 27, 2009, and Entitlement to a Rating Higher than 30 Percent From July 27, 2009

Service connection for irritable bowel syndrome was established by an April 2005 rating decision, at which time a rating of 10 percent was assigned, effective March 2005.  In an April 2010 rating decision, an increased evaluation of 30 percent was assigned, effective July 27, 2009.  The Veteran asserts her disability is more severe than what is represented by these ratings.

Prior to July 27, 2009, the Veteran is rated 10 percent disabled under 38 C.F.R. § 4.114, Diagnostic Code 7319.  The next higher rating, 30 percent, is warranted when there is severe diarrhea, or alternative diarrhea and constipation with more or less constant abdominal distress.  A rating of 30 percent is the highest rating available under Diagnostic Code 7319.

The Veteran was afforded a VA examination in November 2004.  The Veteran reported that her symptoms started in 2000, with complaints of abdominal pain in the right lower quadrant near the belt line as well as significant abdominal bloating and gas.  She reported that dietary management had helped somewhat but she still had alternating diarrhea and constipation and dull pain.  She was diagnosed with irritable bowel syndrome, which was under reasonably good control at the time.  

The Veteran was afforded a VA examination in October 2006.  The examiner noted that the Veteran had complaints of right lower quadrant pain for the prior eight years.  The Veteran indicated that she tried Milk of Magnesia with minimal response.  The examiner stated the Veteran did not have diarrhea.  It was noted that she had irritable bowel, constipation predominant, which was responding to the medication she had been on for the prior year.

The Veteran testified in December 2007 that she experiences constant abdominal pain due to her irritable bowel syndrome, with alternating constipation and diarrhea.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran was afforded a VA examination in July 2009.  Physical examination revealed the Veteran's abdomen was scaphoid, bowel sounds were hyperactive, and there was tenderness in the left lower quadrant.  There was an achy pattern that definitely followed the large intestinal tract.  The examiner stated that the Veteran's current irritable bowel syndrome is manifested by alternative diarrhea and constipation with more or less constant abdominal distress and her symptoms were severe.

The Board finds that the Veteran is entitled to a rating of 30 percent, prior to July 27, 2009.  The VA examination in November 2004 noted that she had alternative constipation and diarrhea.  Additionally, the Veteran testified during the December 2007 BVA hearing that she continued to experience alternative diarrhea and constipation along with constant abdominal pain.  The Board finds these are symptoms that are easily identified and reportable by lay observation.

However, the Board finds that the Veteran is not entitled to a rating higher than 30 percent, from July 27, 2009.  In this case, the maximum schedular rating allowed for irritable bowel syndrome under the applicable schedule of ratings is 30 percent.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319.  As such, a higher schedular rating cannot be granted.

Additional Diagnostic Codes have also been considered; however, the Board finds that because the Veteran is diagnosed with irritable bowel syndrome, the appropriate rating code is 7319, for irritable colon syndrome.  As there is no legal basis upon which to award an increased schedular evaluation, the Veteran's appeal for a rating higher than 30 percent, from July 27, 2009, must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

Extraschedular consideration is discussed in the REMAND below.



ORDER

Entitlement to an initial rating higher than 10 percent for service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis, is denied.

Entitlement to an initial compensable rating for service-connected right mallet toes is denied.

Entitlement to an initial rating of 30 percent, but no higher, prior to July 27, 2009, for service-connected irritable bowel syndrome, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating higher than 30 percent, from July 27, 2009, for service-connected irritable bowel syndrome is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran appears to claim that she has difficulty working due to her service-connected disabilities.  The Board finds that the evidence suggests consideration of extraschedular ratings and the record raises a claim for a TDIU rating.  The Board cannot adjudicate these issues in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Give the Veteran appropriate VCAA notice concerning her claims for a TDIU rating and for extraschedular ratings based on service-connected right hallux valgus with degenerative arthritis, right mallet toes, and irritable bowel syndrome.

2.  Ask the Veteran whether she receives Social Security Disability benefits.  If she does, obtain the SSA Decision and the medical records used to make the determination.  Do not associate duplicate records with the claims folder.

3.  Ask the Veteran to provide documentation from her employer (including potential employers or former employers) that addresses her work performance, attendance, and whether her disabilities interfere with her employment of the performance of her job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

4.  Schedule the Veteran for appropriate VA medical examinations to determine the current level of severity of her service connected disabilities, which to date are bilateral pes planus , irritable bowel syndrome, left hallux valgus with degenerative arthritis, right hallux valgus with degenerative joint disease, bursitis, and exostosis, neuralgia dorsum right foot, metatarsalgia right first metatarsal, right mallet toes, Bartholin cyst, surgical scars first metatarsophalangeal second and third digits right foot, and surgical scar first metatarsophalangeal and distal metatarsal left foot.

The Veteran's claims folder must be made available to and reviewed by the examining physicians.  Following the examinations, the examiners should address the following:

a)  Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom.  

b)  The examiners should describe what type of employment activities would be limited due to each of the Veteran's service-connected disabilities or due to a combination of each of her service-connected disabilities.  

The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities.

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.  

5.  Refer the claims for extraschedular ratings to the Under Secretary for Benefits or to the Director of Compensation and Pension Service as provided for in 38 C.F.R. § 3.321.  

6.  Following the adjudication of the claim for a TDIU rating and the claims for extraschedular ratings, the Veteran and her representative should be provided an SSOC and provided an appropriate opportunity to respond, for any adverse determination.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


